529 So.2d 355 (1988)
SOUTHERN MANAGEMENT AND INVESTMENT CORPORATION, a Florida Corporation, Appellant,
v.
Rafael ESCANDAR, Appellee.
No. 88-1558.
District Court of Appeal of Florida, Third District.
August 9, 1988.
Freedman & Neufeld and Sanford A. Freedman, North Miami, for appellant.
Segall & Gold and Norman S. Segall, Coral Gables, for appellee.
Before SCHWARTZ, C.J., and BASKIN and FERGUSON, JJ.

ON MOTION TO DISMISS
PER CURIAM.
Appellee seeks dismissal of an appeal from an order denying rehearing of an order granting attorney's fees and reserving jurisdiction to determine the amount to be awarded. Because the order granting fees does not decide the amount, it is not a final order, see City of Tampa v. Fein, 438 So.2d 442 (Fla. 1st DCA 1983); the notice of appeal is therefore premature. See Hobbs v. Hobbs, 518 So.2d 439, 441 (Fla. 1st DCA 1988) (appeal of order reserving "jurisdiction to determine the amount of the award of attorney's fees and costs to the Wife" is premature) (emphasis supplied); Fein. However, the appeal is not subject to dismissal. Fein, 438 So.2d at 443 (citing Williams v. State, 324 So.2d 74, 79 (Fla. 1975)). Subsequent to the entry of the trial court's decision as to the amount of attorney's fees, the proceeding in this court shall continue as prescribed in Florida Rule of Appellate Procedure 9.130(a)(4).
Denied and remanded.